Citation Nr: 1820211	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus type II (diabetes) prior to April 20, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for diabetes after April 20, 2010.

5.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.  Among his awards and decorations, he is the recipient of the Purple Heart, Combat Infantry Badge, and the Republic of Vietnam Gallantry Cross.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additionally, the Veteran was scheduled for a hearing before a member of the Board in September 2017; however, he failed to appear without requesting a new hearing and, as such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704. 

The issues of entitlement to higher staged ratings for diabetes and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2005 rating decision, which became final, the Veteran's claim for service connection for PTSD was denied; in a December 2009 rating decision, the Veteran's claim for service connection for PTSD was again denied, but new and material evidence under 38 C.F.R. § 3.156(b) was submitted within one year, rendering the December 2009 rating decision's denial of service connection for PTSD non-final.

2.  Evidence submitted since the last final July 2005 rating decisions is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The Veteran engaged in combat with the enemy, and he has been diagnosed with PTSD related to his in-service combat stressor.


CONCLUSIONS OF LAW

1.  Following the last final July 2005 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim for Service Connection for PTSD

In this case, the Veteran's claim for service connection for PTSD was denied in a July 2005 rating decision on the basis that "[t]he evidence does not show a confirmed diagnosis of [PTSD] which would permit a finding of service connection" and "[t]he claimant failed to report for a VA PTSD examination scheduled at VA Medical Center Shreveport."  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the July 2005 rating decision became final.  

Although a December 2009 rating decision again denied service connection for PTSD, the Board recognizes that new and material evidence under 38 C.F.R. 
§ 3.156(b) was submitted within one year, rendering the December 2009 rating decision's denial of service connection for PTSD non-final.  See May 2010 VA PTSD examination report (documenting the Veteran's combat stressors and diagnosing bipolar disorder but recognizing as an Axis III factor "psychosocial probs such as the exposure to war and its hostilities").  As such, the July 2005 rating decision is deemed the last final rating decision.

Here, the Board, as previously stated, determines that the May 2010 VA examination contained new and material evidence to both the July 2005 and December 2009 rating decisions, as it noted current psychosocial problems due to his war experiences..  Additionally, since then, crucial VA treatment records have been obtained that provide a diagnosis of PTSD based on the Veteran's combat, which is conceded in light of his Purple Heart and Combat Infantry Badge.  See November 2014 VA treatment report (providing an Axis I diagnosis of PTSD in connection with him being a "combat veteran in Vietnam").  The newly submitted evidence bears directly on the threshold missing element of service-connection that had not been established at the time of the last final denial in July 2005, that of a current psychiatric disability or diagnosis of PTSD.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for PTSD.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for PTSD on the Merits

The Veteran's combat service has been clearly documented in this case.  The law provides that, in the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service-a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when a claimant engaged in combat with the enemy and the claimed stressor is related to that combat.  38 C.F.R. 
§ 3.304(f)(2).

Although the Board acknowledges that a May 2010 VA examiner determined that the Veteran was diagnosed with bipolar disorder rather than PTSD, probative and compelling medical evidence has since been submitted reflecting that the Veteran's symptoms do indeed support a diagnosis of PTSD made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See e.g. November 2014 VA treatment report (wherein a VA psychiatrist conceded that "there is a diagnosis of bipolar disorder in his record, and by reviewing the available time period in the record, clear features are not evident" and provided instead an Axis I diagnosis of PTSD based on combat in the Republic of Vietnam) (emphasis added); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  

Thus, resolving doubt in the Veteran's favor, the elements of 38 C.F.R. § 3.304(f) have been met.  Accordingly, service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for PSTD is reopened.

Service connection for PSTD is granted.


REMAND

With regard to the Veteran's claim for higher staged ratings for diabetes and TDIU, a remand is needed for additional development.  

The last VA examination of the Veteran's diabetes was conducted in May 2013, and the February 2018 VA informal hearing presentation requested "remand for a new examination as the one of record is too old to adequately evaluate the disability."  Here, a review of the record indicates a possible worsening of the Veteran's disability.  See, e.g., February 2018 VA treatment report (noting that the Veteran "stated his sugar at night time has been running high in 200-250 range [and] stated that he thinks he is very stressed and that is causing his sugars levels to be high."  As such, a new VA examination is needed so that the Board may ascertain the current level of severity of his diabetes.

Lastly, because the AOJ will be assigning an initial rating and effective date for the Veteran's service-connection claim for PTSD that is granted in this decision, and because the development requested with respect to the remanded diabetes claim may also generate evidence relevant to TDIU, it would be premature for the Board to adjudicate TDIU at this time.  As such, the matter is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to evaluate the current level of severity of his diabetes.

2.  Thereafter, readjudicate the Veteran's increased rating claim for his diabetes and his claim for TDIU, considering all of the evidence added to the record since the May 2014 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


